 Case 2:21-mj-00004-MV ECF No. 13-1, PageID.21 Filed 01/22/21 Page 1 of 9



                          United States District Court
               Western District of Michigan (Northern Division (2))
             CRIMINAL DOCKET FOR CASE #: 2:21−mj−00004−MV−1

Case title: USA v. Dresch                                      Date Filed: 01/20/2021
Other court case number: 1:21−mj−69 District of Columbia

Assigned to: Magistrate Judge
Maarten Vermaat

defendant (1)
Karl Dresch                           represented by Elizabeth A. LaCosse (FPD)
                                                     Federal Public Defender (Marquette)
                                                     925 W Washington, Ste. 104
                                                     Marquette, MI 49855
                                                     (906) 226−3050
                                                     Fax: (906) 273−0070
                                                     Email: beth_lacosse@fd.org
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: Public Defender or Community
                                                     Defender Appointment

Pending Counts                                       Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                    Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                           Disposition
1:1RF.F Rule 5 Felony
Proceedings



Plaintiff
USA                                           represented by

                                                                                                 pg 1
Case 2:21-mj-00004-MV ECF No. 13-1, PageID.22 Filed 01/22/21 Page 2 of 9


                                                             Theodore Joseph Greeley
                                                             U.S. Attorney (Marquette)
                                                             Huntington Bank Building, 2nd Fl.
                                                             1930 US 41 W
                                                             Marquette, MI 49855
                                                             (906) 226−2500
                                                             Email: theodore.greeley@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Assistant U.S. Attorney

Date Filed   #    Page Docket Text
01/20/2021    1        NOTICE as to Karl Dresch: first appearance is set for 1/20/2021 at 03:00 PM at
                       by video before Magistrate Judge Maarten Vermaat; (aer) (Entered: 01/20/2021)
01/20/2021    2        CJA 23 financial affidavit by defendant Karl Dresch in support of request for
                       court−appointed counsel (cam) (Entered: 01/20/2021)
01/20/2021    3        (RESTRICTED ACCESS) PRETRIAL SERVICES REPORT as to Karl Dresch
                       [Access to this document is available to the Court and temporarily available to
                       attorney(s) for USA, Karl Dresch only] (Supervising USPO Joshua Hechtman,
                       jae, ) (Entered: 01/20/2021)
01/20/2021    4        MOTION for detention by USA as to Karl Dresch (Greeley, Theodore)
                       (Entered: 01/20/2021)
01/20/2021    5        PENALTY SHEET by USA as to Karl Dresch (cam) (Entered: 01/20/2021)
01/20/2021    6        MINUTES of FIRST APPEARANCE by video conference in Rule 5
                       proceedings for defendant Karl Dresch held before Magistrate Judge Maarten
                       Vermaat (Proceedings Digitally Recorded via Zoom) (cam) (Entered:
                       01/21/2021)
01/21/2021             (NON−DOCUMENT) ORDER APPOINTING FEDERAL PUBLIC
                       DEFENDER as counsel for defendant Karl Dresch ; signed by Magistrate Judge
                       Maarten Vermaat (cam) (Entered: 01/21/2021)
01/21/2021    7        ORDER as to defendant Karl Dresch re Rule 5(f) ; signed by Magistrate Judge
                       Maarten Vermaat (cam) (Entered: 01/21/2021)
01/21/2021             (NON−DOCUMENT) ATTORNEY APPEARANCE of Elizabeth A. LaCosse
                       (FPD) for defendant Karl Dresch (LaCosse (FPD), Elizabeth) (Entered:
                       01/21/2021)
01/22/2021    8        NOTICE OF HEARING as to Karl Dresch detention hearing set for 1/22/2021
                       at 01:00 PM at by video before Magistrate Judge Maarten Vermaat; (aer)
                       (Entered: 01/22/2021)
01/22/2021    9        WAIVER of Rule 5 and 5.1 hearings by Karl Dresch (cam) (Entered:
                       01/22/2021)
01/22/2021   10        MINUTES of DETENTION hearing conducted by video conference as to
                       defendant Karl Dresch held before Magistrate Judge Maarten Vermaat
                       (Proceedings Digitally Recorded via Zoom) (cam) (Entered: 01/22/2021)



                                                                                                       pg 2
Case 2:21-mj-00004-MV ECF No. 13-1, PageID.23 Filed 01/22/21 Page 3 of 9



01/22/2021   11    COMMITMENT TO ANOTHER DISTRICT: defendant Karl Dresch
                   committed to District of Columbia ; signed by Magistrate Judge Maarten
                   Vermaat (cam) (Entered: 01/22/2021)
01/22/2021   12    ORDER OF DETENTION pending trial as to defendant Karl Dresch ; signed by
                   Magistrate Judge Maarten Vermaat (cam) (Entered: 01/22/2021)




                                                                                            pg 3
              Case 2:21-mj-00004-MV ECF No. 13-1, PageID.24 Filed 01/22/21 Page 4 of 9
AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Western District of Michigan

                  United States of America                          )
                             v.                                     )
                                                                    )       Case No.   2:21-mj-4
                                                                    )
                          Karl Dresch                               )         Charging District’s
                           Defendant                                )         Case No.     1:21-mj-69

                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                                District of            Columbia   ,
(if applicable)                                     division. The defendant may need an interpreter for this language:
                                                              .

          The defendant:        u will retain an attorney.
                                ✔ is requesting court-appointed counsel.
                                u

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.


                                                                  /s/   Maarten Vermaat
Date:         January 22, 2021
                                                                                         Judge’s signature

                                                                  Maarten Vermaat, United States Magistrate Judge
                                                                                       Printed name and title




                                                                                                                               pg 4
  Case 2:21-mj-00004-MV ECF No. 13-1, PageID.25 Filed 01/22/21 Page 5 of 9




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,                           Case No. 2:21-mj-4

             Plaintiff,                             Hon. Maarten Vermaat
                                                    U.S. Magistrate Judge
      v.

KARL DRESCH,

             Defendant.
                                         /

                                      ORDER

      Pursuant to the Due Process Protections Act, the Court reminds the

government of its obligation under Brady v. Maryland, 373 U.S. 83 (1963), to disclose

evidence favorable to the defendant and material to the defendant’s guilt or

punishment. The government is ordered to comply with Brady and its progeny. The

failure to do so in a timely manner may result in consequences, including dismissal

of the indictment or information, exclusion of government evidence or witnesses,

adverse jury instructions, dismissal of charges, contempt proceedings, sanctions by

the Court, or any other remedy that is just under the circumstances.

      IT IS SO ORDERED.


Dated: January 21, 2021                    /s/ Maarten Vermaat
                                       MAARTEN VERMAAT
                                       U.S. MAGISTRATE JUDGE




                                                                                        pg 6
Case 2:21-mj-00004-MV ECF No. 13-1, PageID.26 Filed 01/22/21 Page 6 of 9




                                                                           pg 7
             Case 2:21-mj-00004-MV ECF No. 13-1, PageID.27 Filed 01/22/21 Page 7 of 9

AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Western District
                                                       __________ DistrictofofMichigan
                                                                               __________

                   United States of America                             )
                              v.                                        )
                            Karl Dresch
                                                                        )      Case No.      2:20-mj-4
                                                                        )
                              Defendant                                 )

                                        ORDER OF DETENTION PENDING TRIAL
                                                        Part I - Eligibility for Detention

     Upon the

               u Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
               ✔ Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),
               u

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

  u A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
    presumption that no condition or combination of conditions will reasonably assure the safety of any other person
    and the community because the following conditions have been met:
         u (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
             u (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
             u (b) an offense for which the maximum sentence is life imprisonment or death; or
             u (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
             u (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                jurisdiction had existed, or a combination of such offenses; or
             u (e) any felony that is not otherwise a crime of violence but involves:
                (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
         u (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
           § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
           to Federal jurisdiction had existed; and
         u (3) the offense described in paragraph (2) above for which the defendant has been convicted was
           committed while the defendant was on release pending trial for a Federal, State, or local offense; and
         u (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
           defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                   Page 1 of 3

                                                                                                                          pg 8
             Case 2:21-mj-00004-MV ECF No. 13-1, PageID.28 Filed 01/22/21 Page 8 of 9

AO 472 (Rev. 11/16) Order of Detention Pending Trial

   u B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
     rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
     defendant as required and the safety of the community because there is probable cause to believe that the defendant
     committed one or more of the following offenses:
         u (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
            Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
            U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
         u (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
         u (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
            or more is prescribed;
         u (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
            imprisonment of 20 years or more is prescribed; or
         u (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
            2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
            2260, 2421, 2422, 2423, or 2425.

   u C. Conclusions Regarding Applicability of Any Presumption Established Above

            u The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
              ordered on that basis. 3DUW,,,QHHGQRWEHFRPSOHWHG

                OR

            u The defendant has presented evidence sufficient to rebut the presumption, but after considering the
              presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

   ✔ By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
   u
     the safety of any other person and the community.

   ✔ By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
   u
     the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

       ✔
       u   Weight of evidence against the defendant is strong
       u   Subject to lengthy period of incarceration if convicted
       ✔
       u   Prior criminal history
       u   Participation in criminal activity while on probation, parole, or supervision
       ✔
       u   History of violence or use of weapons
       u   History of alcohol or substance abuse
       u   Lack of stable employment
       u   Lack of stable residence
       u   Lack of financially responsible sureties


                                                                                                                    Page 2 of 3

                                                                                                                           pg 9
             Case 2:21-mj-00004-MV ECF No. 13-1, PageID.29 Filed 01/22/21 Page 9 of 9

AO 472 (Rev. 11/16) Order of Detention Pending Trial

        u   Lack of significant community or family ties to this district
        u   Significant family or other ties outside the United States
        u   Lack of legal status in the United States
        u   Subject to removal or deportation after serving any period of incarceration
        u   Prior failure to appear in court as ordered
        ✔
        u   Prior attempt(s) to evade law enforcement
        u   Use of alias(es) or false documents
        u   Background information unknown or unverified
        u   Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
 In addition, the undersigned finds clear and convincing evidence that no condition or combination of conditions of release will
 reasonably assure the safety of any other person and the community based on (1) Defendant's possession of firearms and
 ammunition following a felony conviciton, (2) Defendant's posting of statements reflecting a willingness to engaged in additional
 actions that are similar to those he took on Jan. 6, 2021 (see Government's exhibits 18 and 19 from detention hearing), and (3)
 Defendant's willingness to flee pursuing police officers at high speed in 2013 (see ECF No. 3, PageID.6-7 (Pretrial Services Report
 documenting high speed chase involved Defendant in Wisconsin and Michigan on June 7, 2013)).




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

                      01/22/2021
Date:                                                                               Maarten Vermaat
                                                                                  /s/
                                                                              United States Magistrate Judge




                                                                                                                              Page 3 of 3

                                                                                                                                   pg 10
